Ringel, J.
(concurs). The alleged offense took place in a locked toilet booth, known as a pay toilet, with only the defendant therein. This is not a public place within the meaning of section 722 of the Penal Law.
Also, the identification of the defendant by the police officer created a doubt as to the accuracy of his observations.
Accordingly, under the law as applicable to the facts in this case, I find a reasonable doubt exists and for these reasons concur in the reversal of the judgment.
Dunaif, J., concurs; Ringel, J., concurs in result with separate opinion.
Judgment reversed, etc.